Citation Nr: 0731987	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
fatigue syndrome, currently rated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for arthralgia of 
multiple joints, currently rated as 40 percent disabling.  

3.  Entitlement to an increased evaluation for 
histoplasmosis, currently rated as 0 percent disabling.  

4.  Entitlement to a total rating based on individual 
unemployability.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The veteran served on active duty from May 1963 to May 1967, 
from August 1967 to April 1976, and from November 1990 to 
June 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Louisville, 
Kentucky, VA Regional Office (RO).  

The Board notes that the veteran was originally represented 
in his appeal by Richard LaPointe, Esq.  In a December 2006 
letter, the Board advised the veteran that Mr. LaPointe had 
retired from the practice of law and was no longer authorized 
to represent claimants before VA.  The Board notified the 
veteran of his representation options, indicating that he 
could represent himself, appoint an accredited service 
organization to represent him, or select another attorney or 
agent.  The Board advised the veteran that if he did not 
respond within 30 days, it would be assumed that he wished to 
proceed unrepresented.  Having received no response from the 
veteran, the Board will proceed with consideration of the 
veteran's appeal on the assumption that he wishes to remain 
unrepresented.


FINDINGS OF FACT

1.  The veteran's chronic fatigue syndrome is not productive 
of symptoms which significantly restrict his routine daily 
activities, or result in periods of incapacitation of at 
least six weeks total duration per year.

2.  Arthralgia of multiple joints is not productive of 
symptoms which significantly restrict his routine daily 
activities, or result in periods of incapacitation of at 
least six weeks total duration per year.

3.  The veteran's histoplasmosis is remote and asymptomatic.  

4.  The veteran's service-connected disabilities are chronic 
fatigue syndrome, evaluated as 40 percent disabling, 
arthralgia of multiple joints, evaluated as 40 percent 
disabling, histoplasmosis, evaluated as 0 percent disabling, 
and bronchitis, evaluated as 0 percent disabling.  His 
combined rating is 60 percent.  

5.  The veteran does not meet the schedular criteria for 
TDIU, and his service connected disabilities do not cause him 
to be unable to obtain and retain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for chronic fatigue syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.88b, 
Diagnostic Code 6354 (2007).

2.  The criteria for a disability evaluation in excess of 40 
percent for arthralgia of multiple joints have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.88b, Diagnostic Code 6354 (2007).

3.  The criteria for an evaluation in excess of 0 percent for 
histoplasmosis have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. 4.88b, Diagnostic Code 6350 
(2007).

4.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155, 1502 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in October 2002 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The October 2002 letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in November 2005.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file. The 
claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-
95.  The VA examination reports are thorough and supported by 
treatment records.  The examinations in this case are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning higher ratings, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under Diagnostic Code 6354, a 40 percent disability rating is 
warranted where chronic fatigue syndrome is manifest by 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion, or a combination of other signs and symptoms, 
which are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total per year.  A 60 
percent rating is assigned for symptoms which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  A 100 percent rating requires 
symptoms that are nearly constant and so severe as to 
restrict routine daily activities almost completely and which 
may occasionally preclude self-care.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.

Under Diagnostic Code 6350 for systemic lupus erythematosus 
(disseminated), a 10 percent rating is assigned for 
exacerbations once or twice a year or symptomatic during the 
past 2 years; a 60 percent rating is assigned for 
exacerbations lasting a week or more, 2 or 3 times per year; 
and a 100 percent rating is assigned for acute manifestations 
with frequent exacerbations, producing severe impairment of 
health.  38 C.F.R. § 4.88b, Diagnostic Code 6350.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  Chronic Fatigue Syndrome

The veteran's chronic fatigue syndrome is evaluated as 40 
percent disabling under Diagnostic Code 8863-6354.  In order 
to warrant a higher rating under Diagnostic Code 6354, the 
veteran's symptoms must be nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or the symptoms must wax and wane, resulting 
in periods of incapacitation of at least six weeks total 
duration per year.  In this case, the Board finds a higher 
rating is not warranted.  

In a February 2003 VA treatment record, the veteran indicated 
that he had no pain and did not require any pain medications.  
The veteran rated his quality of life as a 6 on scale of one 
to 10 with ten being the best.  Records, dated in July 2004, 
note strength was 5/5 globally and deep tendon reflexes were 
normal and symmetric.  The veteran indicated that he was able 
to be up and about with fairly normal activities.  An April 
2003 VA examination report notes difficulty doing normal 
daily activities, such as shopping or walking for any 
distance was due to shortness of breath, and the November 
2002 VA examination report attributes shortness of breath to 
emphysema associated with tobacco abuse.  A June 2005 VA 
treatment record notes that his appetite was strong, that he 
was feeling well, and that his energy level was at baseline 
with chronic fatigue syndrome.  To the extent that the 
veteran asserts that chronic fatigue syndrome has interfered 
with daily and work activities, the Board notes that the 40 
percent disability evaluation assigned contemplates 
impairment in earning capacity, including loss of time from 
exacerbations.  38 C.F.R. § 4.1 (2007).

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The most probative evidence establishes 
that the veteran's symptoms are not nearly constant, 
restricting his routine daily activities to less than 50 
percent of the pre-illness level, or that the symptoms have 
resulted in  periods of incapacitation of at least six weeks 
total duration per year.  An August 2004 VA treatment record 
notes that the veteran walked on occasion, that his ability 
to change or control his body position was only slightly 
limited, that there were no new problems with mobility or 
activities of daily living, and no need for assistive 
devices/equipment.  Significantly, VA treatment records, 
dated in January 2005, note his energy level was, if 
anything, improved, and that his general activity was normal 
with no limitations.  Food intake was noted to be unchanged 
from normal.  No pain was specifically noted and quality of 
life was rated an 8 on a scale of one to 10 with 10 being the 
best.  A June 2005 VA treatment record notes he was feeling 
well.  The Board finds that the evidence, to include the 
veteran's contemporaneous self-reporting of symptoms for 
treatment purposes, establishes that that a higher rating is 
not warranted under the criteria of Diagnostic Code 6354.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Arthralgia of Multiple Joints

The veteran's arthralgia of multiple joints is evaluated as 
40 percent disabling under Diagnostic Code 8863-6354.  In 
order to warrant a higher rating under Diagnostic Code 6354, 
the veteran's symptoms must be nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or the symptoms must wax and wane, resulting 
in periods of incapacitation of at least six weeks total 
duration per year.  In this case, the Board finds that a 
higher rating is not warranted.  

A November 2002 VA examination report notes his joints were 
grossly normal with no decreased range of motion, and he had 
a normal gait.  In a February 2003 VA treatment record, the 
veteran indicated that he had no pain and did not require any 
pain medications.  Records, dated in July 2004, note no new 
bony pains and he denied heat/cold intolerance.  On 
examination, strength was 5/5 globally and deep tendon 
reflexes were normal and symmetric.  The veteran indicated 
that he was able to be up and about with fairly normal 
activities.  An April 2003 VA examination report notes 
difficulty doing normal daily activities, such as shopping or 
walking any distance was due to shortness of breath, and the 
November 2002 VA examination report attributes shortness of 
breath to emphysema associated with tobacco abuse.  A June 
2005 VA treatment record notes he was feeling well.  To the 
extent that the veteran asserts that arthralgia of multiple 
joints has interfered with daily and work activities, the 
Board notes that the 40 percent disability evaluation 
assigned contemplates impairment in earning capacity, 
including loss of time from exacerbations.  38 C.F.R. § 4.1 
(2007).

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The most probative evidence establishes 
that the veteran's symptoms are not nearly constant, 
restricting his routine daily activities to less than 50 
percent of the pre-illness level, or that the symptoms have 
resulted in periods of incapacitation of at least six weeks 
total duration per year.  An August 2004 VA treatment record 
notes that the veteran walked on occasion, that his ability 
to change or control his body position was only slightly 
limited, that there were no new problems with mobility or 
activities of daily living, and no need for assistive 
devices/equipment.  Significantly, VA treatment records, 
dated in January 2005, note his energy level was, if 
anything, improved, and that his general activity was normal 
with no limitations.  Food intake was noted to be unchanged 
from normal.  No pain was specifically noted and quality of 
life was rated an 8 on a scale of 1 to 10 with 10 being the 
best.  The Board finds that the evidence, to include the 
veteran's contemporaneous self-reporting of symptoms for 
treatment purposes, establishes that that a higher rating is 
not warranted under the criteria of Diagnostic Code 6354.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Histoplasmosis

Histoplasmosis has been assigned a noncompensable evaluation 
under Diagnostic Code 6350.  In order for a compensable 
evaluation to be warranted, there must be symptoms or 
exacerbations.  

As noted in the August 1976 rating decision, the veteran had 
a positive histoplasmin skin test on VA examination in July 
1976.  Since that time, a history of histoplasmosis has been 
noted in medical records.  On VA examination in November 
2002, the assessment was a history of histoplasmosis, remote 
and asymptomatic.  Thus, a compensable evaluation is not 
warranted.  

The Board notes that the veteran is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise.  His statements do not constitute 
competent medical evidence that he has disability due to 
histoplasmosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992) (lay persons are not competent to offer evidence 
that requires medical knowledge).  The most probative 
evidence is the medical evidence establishing that at this 
time, he has no degree of disability due to histoplasmosis.  
Such evidence is far more probative than the veteran's 
unsupported lay opinion.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

IV.  TDIU

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

In this case, the veteran is service connected for chronic 
fatigue syndrome rated as 40 percent disabling, arthalgia of 
multiple joints, rated as 40 percent disabling, 
histoplasmosis, rated as 0 percent disabling, and bronchitis, 
rated as 0 percent disabling.  His combined rating is 60 
percent.  Thus, referral to the AOJ is not warranted.

In summary, the veteran does not meet the schedular criteria 
pursuant to 38 C.F.R. § 4.16(a).  Thus, the claim of 
entitlement to TDIU is denied.  The issue of whether an 
extraschedular evaluation is warranted, to include TDIU, is 
addressed below.  See 38 C.F.R. §§ 3.321, 4.16.

V.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.16 (2007) is in order.  The evidence in this 
case fails to show that the veteran's service-connected 
disabilities cause marked interference with his employment, 
or that such required frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id. In his September 2001 claim, the veteran 
stated he was unemployed due to melanoma, loss of an eye, a 
tumor, and a thyroid disorder, none of which are service 
connected.  While the veteran may be unemployable, there is 
no competent evidence establishing marked interference with 
employment or frequent hospitalizations due to his service-
connected disabilities.  




ORDER

An evaluation in excess of 40 percent for chronic fatigue 
syndrome is denied.  

An evaluation in excess of 40 percent for arthralgia of 
multiple joints is denied.  

An evaluation in excess of 0 percent for histoplasmosis is 
denied.  

A total rating based on individual unemployability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


